Title: To John Adams from John Marshall, 1 October 1800
From: Marshall, John
To: Adams, John



Sir
Richmond October 1st. 1800

I have receivd you three letters of the 17th. & your letter of the 18th. of Septr., & am very happy that the dispatches to Mr. King & Mr. Humphries have your approbation.
If without increasing the sum, the payments can be made as you suggest, I think it woud be a desirable stipulation. There can, as it appears to me at present, be no objection to stating the proposition to Mr. King, & requesting him to make the best of it which circumstances will admit.
Some private letter state the Portsmouth to have saild & others that she was stopd as she was about to sail. The inteligence thus receivd is mere conjecture & not in any manner to be relied onI am Sir with the most respectful attachment / Your Obedt. Servt.
J Marshall